UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1962


PERCY LEE CLAY; DIANE CLAY,

                Plaintiffs - Appellants,

          v.

C   T   CORPORATION   SYSTEM,     d/b/a     Citimortgage,    Inc.;
CITIMORTGAGE, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:08-cv-00925-WO-PTS)


Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy Lee Clay, Diane Clay, Appellants Pro Se.   Joseph Samuel
Dowdy, Pamela Wachter McAfee, Meghan E. B. Pridemore, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Percy   Lee        Clay    and   Diane    Clay       appeal    the    district

court’s     order      granting         summary       judgment        in        favor   of

CitiMortgage,      Inc.,       on   their    claims    for       breach    of    contract,

conversion,   and    intentional         infliction         of    emotional      distress.

We   have   reviewed     the        record   and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Clay    v.     C    T     Corporation,     No.       1:08-cv-00925-WO-PTS

(M.D.N.C. Aug. 11, 2011).              We deny the Clays’ motions to recuse

and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             2